UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:001-32134 Z Trim Holdings, Inc. (Exact name of registrant as specified in its charter) Illinois 36-4197173 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1011 Campus Drive, Mundelein, Illinois (Address of principal executive offices) (Zip Code) (847) 549-6002 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYes ¨ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).xYes¨ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” “non-accelerated filer,” and “a smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ¨YesxNo Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: Class Outstanding at November 8, 2012 Common Stock, $0.00005 par value Z TRIM HOLDINGS, INC. FORM 10-Q QUARTERLY REPORT Table of Contents Item Page PART I Item l. Financial Statements (see below) 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 3 Item 3. Quantitative and Qualitative Disclosures about Market Risk 16 Item 4. Controls and Procedures 17 PART II Item 1. Legal Proceedings 18 Item 1A. Risk Factors 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 18 Item 6. Exhibits 18 SIGNATURES 19 EXHIBIT INDEX 20 Financial Statements Balance Sheets At September 30, 2012 (unaudited) and December 31, 2011 F-1 Statements of Operations for the three and nine months ended September 30, 2012 and 2011 (unaudited) F-3 Statements of Cash Flows for the nine months ended September 30, 2012 and 2011 (unaudited) F-4 Notes to Financial Statements(unaudited) F-5 2 Table of Contents PART I – FINANCIAL INFORMATION Item 1. Financial Statements. See Financial Statements beginning on page F-1. Item 2. Management’s Discussion and Analysis of Financial Condition and Results ofOperation. Cautionary Statement Regarding Forward Looking Information This report contains or incorporates by reference various forward-looking statements concerning the Company’s prospects that are based on the current expectations and beliefs of management. Forward-looking statements may contain words such as “anticipate,” “believe,” “estimate,” “expect,” “objective,” “projection” and similar expressions or use of verbs in the future tense, and are intended to identify forward-looking statements; any discussions of periods after the date for which this report is filed are also forward-looking statements. The statements contained herein and such future statements involve or may involve certain assumptions, risks, and uncertainties, many of which are beyond the Company’s control, which could cause the Company’s actual results and performance to differ materially from what is expected.Readers are cautioned not to place undue reliance on such forward-looking statements.The Company undertakes no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise.There can be no assurance that the forward-looking statements contained in this document will, in fact, transpire or prove to be accurate. In addition to the assumptions and other factors referenced specifically in connection with such statements, factors that could cause or contribute to our actual results differing materially from those discussed herein or for our stock price to be adversely affected include, but are not limited to: · our history of operating losses and inability to guarantee profitable operations in the future; · the risk that we will not be able to remediate identified material weaknesses in our disclosure controls and procedures and internal control over financial reporting; · the risk that we will be unable to pay our debt obligations as they become due; · the risk that there will not be market acceptance of our products; · our plans for commercialization of our products; · possible problems in implementing new relationships or the failure to achieve the desired benefits; · our reliance on a limited number of product offerings; · our product development efforts, including risk that we will not be able to produce our products in a cost-effective manner; · our ability to secure new customers, maintain our current customer base and deliver product on a timely basis; · our dependence on a small concentration of customers; 3 Table of Contents · possible issuance of common stock subject to options, warrants and other securities that may dilute the interest of stockholders; · our ability to protect technology through patents; · our ability to protect our proprietary technology and information as trade secrets and through other similar means; · competition from larger, more established companies with far greater economic and human resources; · fluctuations in raw materials and price for agricultural products; · the effect of changes in the pricing and margins of products; · the potential loss of key personnel or other personnel disruptions; · sufficient voting power by one large stockholder to make corporate governance decisions that could have significant effect on us and the other stockholders; · our nonpayment of dividends to common stockholders and lack of plans to pay dividends to common stockholders in the future; · our need for additional financing; · future sale of a substantial number of shares of our common stock that could depress the trading price of our common stock, lower our value and make it more difficult for us to raise capital; · our additional securities available for issuance, which, if issued, could adversely affect the rights of the holders of our common stock; and · our stock price is likely to be highly volatile due to a number of factors, including a relatively limited public float. In addition, see Risk Factors in Part I, Item 1A of the Company’s 2011 Annual Report on Form 10-K for a further discussion of some of the factors that could affect future results. The following discussion is intended to assist in understanding the financial condition and results of operations of Z Trim Holdings, Inc. You should read the following discussion along with our financial statements and related notes included in this Form 10-Q. Unless the context requires otherwise, in this report, the “Company,” “Z Trim,” “Z Trim Holdings,” “Company,” “we,” “us” and “our” refer to Z Trim Holdings, Inc. Overview Z Trim Holdings, Inc. is a bio-technology company that owns existing, and develops new, products and processes that transform agricultural by-products into multi-functional ingredients used in food manufacturing and other industries.The Company currently sells a line of products to the food industry that can help manufacturers reduce their costs, improve the quality of finished goods, and also help solve many production problems.The Company’s revolutionary technology provides value-added ingredients across virtually all food industry categories.These all-natural products offer a range of functional attributes, including helping to reduce fat and calories, adding fiber, improving shelf-stability, preventing oil migration, and enhancing binding capacity – all without degrading the taste and texture of the final food products.Perhaps most significantly, Z Trim’s ingredients can help extend finished products, thereby increasing its customers’ gross margins. 4 Table of Contents The Company, through an exclusive license to technology patented by the United States Department of Agriculture, has developed products that manage moisture to help reduce production costs and improve nutritional value in finished foods, while maintaining the essential taste and mouth-feel associated with full-fat products.The global market for Z Trim's line of products spans the entire food and nutritional beverage industry, including fat-free,low-fat, reduced-fat and full-fat, across meats, baked goods, dairy and non-dairy products, snacks, beverages, dressings, sauces and dips. As our current facility is a prototype plant, being the first of its kind to produce our innovative products, we are constantly seeking ways to improve efficiencies and achieve economies of scale. We are currently re-designing the process to make use of newer separation technologies and thereby optimize plant output.In late 2011, the Company entered into an agreement with an outside manufacturer, which should exponentially increase production capacity in the second half of 2012. In July 2012, the Company announced its creation of an industrial products division, which will focus on the manufacture, marketing and sales of products designed specifically for industrial applications including oil drilling fluids, petroleum coke, charcoal briquettes, hydraulic fracturing, and paper and wood adhesives.When used in industrial operations, Z Trim’s products can reduce costs, enhance supply-chain reliability, limit environmental impact, and improve finished product quality compared to current products such as guar gum, xanthan gum and other starches used as binders, adhesives, viscofiers or emulsifiers. Current Trends and Recent Developments Affecting the Company Sales and Manufacturing Sales for the first nine months of 2012 were up 56% over the first nine months of 2011.This improvement was primarily due to an increase in Z Trim product sales to large food processors. On October 17, 2011, the Company entered into a Custom Processing Agreement (“CPA”) with AVEKA Nutra Processing, LLC (“ANP”), part of the Aveka Group, in order to provide the Company with a partner for future manufacturing initiatives.The CPA provides that ANP will perform certain services related to the Company’s fiber product, including manufacturing, processing, packaging and storage/warehousing for an initial term of three years.The CPA automatically renews at the end of the initial term for an additional two-year term unless either party provides written notice to the other within a specified time frame.Start-up activities began in the third quarter of 2012, and we expect to have sellable product in the fourth quarter of 2012.Once production commences, the CPA provides for minimum production volumes of 40,000 lbs per month and average volumes of 100,000 lbs. per month with the ability to increase future production volume to potentially as much as 1,000,000 lbs. per month.However, due to factors including potential start-up problems, changes in customer demand, inability of parties to perform their obligations and factors outside the Company’s control, the Company cannot assure that production will begin as anticipated or that it will achieve these levels. 5 Table of Contents On October 8, 2012, the Company announced that the FDA has approved the labeling of Z Trim products in meat applications. Specifically, the FDA has approved the use of Z Trim ingredients in ground, emulsified, and processed meats and poultry. Conversion of Debt/Preferred Stock to Common Stock On August 13, 2012, the Company entered into an agreement with its largest shareholder, Brightline Ventures I, LLC (“Brightline”), pursuant to which Brightline agreed to convert $7,721,988 (exclusive of dividends)worth of Series I and II Redeemable Preferred Stock into 7,721,988shares of the Company’s Common Stock.In consideration for the foregoing conversion of Series I and II Redeemable Preferred Stock by Brightline on or before their respective maturity dates, the Company modified the following warrants held by Brightline to provide them with the ability to exercise such warrants on a cashless basis: (i) warrants to purchase an aggregate of11,582,983shares of Common Stock with an exercise price of $1.50 per share, which were issued to Brightline in transactions where Brightline acquired shares of the Company’s Series I and II Redeemable Preferred Stock; and (ii) warrants to purchase an aggregate of2,859,375 shares of Common Stock with an exercise price of $1.50 per share, which equals one half of the outstandingand unexercised warrants issued to Brightline in other transactions where Brightline provided financing to the Company.The modification indicated above will be offered to the remaining shareholders of both the Series I and II Redeemable Preferred Stock. On August 15, 2012, Brightline converted $907,120 (including accrued dividends) of Series I Redeemable Preferred Stock into 907,120 shares of the Company’s Common Stock.In conjunction with this conversion,Morris Garfinkle, a Director of the Company, also converted $34,800 (including accrued dividends) of Series I Redeemable Preferred Stock into 34,800 shares of the Company’s Common Stock. In addition, on September 7, 2012, Brightline converted $727,280 (including accrued dividends) of Series I Redeemable Preferred Stock into 727,280 shares of the Company’s Common Stock. In the first quarter of fiscal 2012, Brightline converted $1,300,000 in principal balance on notes it held, plus $208,000 of interest accrued thereon into 1,508,000 shares of the Company’s Common Stock. As a result, the Company was able to reduce indebtedness for outstanding convertible notes due in 2012 from $1,420,000 to $120,000.On April 19, 2012, the remaining $120,000 in outstanding convertible notes due in 2012, plus $30,979 in accrued interest, was converted into 150,979 shares of common stock the Company’s Common Stock.As of September 30, 2012, there was $200,000 of convertible notes outstanding, which are described below. Issuance of Convertible Notes and Warrants During the first quarter of fiscal 2012, we secured financing from three accredited investors (the “Investors”) pursuant to which we sold senior secured convertible promissory notes (each a “Note” and collectively the “2012 Notes”) and warrants and received gross proceeds of $200,000.The 2012 Notes have a twenty-four month term and accrue interest at the rate of 8% per annum.The principal balance of the 2012 Notes is convertible at the rate of $1.00 per share into an aggregate of 200,000 shares of our Common Stock.The interest is payable either upon maturity or quarterly at the Investors’ option in shares of our Common Stock.Any amount of principal or interest which is not paid when due shall bear interest at a rate of interest equal to the eighteen percent (18%) per annum. 6 Table of Contents The 2012 Notes are secured by a first lien on all of our assets for so long as the Notes remain outstanding.The 2012 Notes are callable at any time by us, at which time the Investors may choose to either convert such notes into Common Stock or to receive payment in cash.The Investors also received a five-year warrant, to purchase an aggregate of 100,000 shares of Common Stock per unit with an exercise price of $1.50 per share.The warrants are also callable in the event that the ten day trailing average closing price per share of Common Stock exceeds $2.99. During November 2012, the holders of the senior convertible promissory notes agreed to convert the principal balance of their notes outstanding in the amount of $200,000 and accrued interest of $12,056 into 212,056 shares of our Common Stock.After this conversion, no other convertible notes remain outstanding. Investment Banking Agreement On February 17, 2012, we entered into an Investment Banking Agreement (“Investment Banking Agreement”) with Legend Securities, Inc. ("Legend"), pursuant to which Legend agreed to provide business advisory services to us for a period of up to eighteen months with our ability to further extend the term of the Investment Banking Agreement for an additional six months. In exchange for Legend's services, we agreed to pay Legend the sum of $10,000 per month and to issue Legend a warrant for the purchase of five hundred and fifty thousand (550,000) shares of the Company’s Common Stock (the “Legend Warrants”) at an exercise price of $0.71 per share.The Legend Warrants vest as follows: 91,666 of the Legend Warrants vest on the date of the agreement and then 91,666 of the Legend Warrants vest each ninety (90) day period thereafter.The Legend Warrants have a term of five years.The Legend Warrants contain a cashless exercise provision and certain “piggy-back” registration rights, pursuant to which the Company is obligated to register the shares underlying the Legend Warrants under the Securities Act of 1933, as amended (the “Securities Act”), in any future registration statement that is filed by the Company with the U.S. Securities and Exchange Commission. On July 2, 2012, we entered into a Private Placement of Securities & Advisory Services Agreement (“Private Placement Agreement”) with Maxim Group LLC (“Maxim”), pursuant to which Maxim agreed to act as the Company’s exclusive placement agent in a proposed private placement (the “Offering”) of equity, convertible, debt and/or linked securities (the “Securities”) of the Company up to $10 million.This agreement will remain in effect until December 31, 2012. In exchange for Maxim’s services, we agreed to pay Maxim the sum of $10,000 per month and we issued to Maxim 150,000 shares of the Company’s Common Stock.An additional 350,000 shares of Common Stock would be issued to Maxim upon the completion of a closing that results in the Company receiving a minimum of $10 million.Also, the Company agrees to pay Maxim a fee of 8% of the gross proceeds received by the Company relating to the issuance of equity Securities to investors.Finally, the Company would grant to Maxim securities purchase warrants covering 8% of the total number of Securities sold and/or issued in an Offering.The Warrants would be non-exercisable for six months after the closing date and will expire five years after the closing.The warrants would be exercisable at a price per share equal to 110% of the price of the Securities paid by investors in connection with the Offering. The Maxim Warrants contain a cashless exercise provision and certain “piggy-back” registration rights, pursuant to which the Company is obligated to register the shares underlying the warrants under the Securities Act, in any future registration statement that is filed by the Company with the U.S. Securities and Exchange Commission. 7 Table of Contents Issuance of Common Stock On February 23, 2012, we entered into a private placement subscription agreement with Brightline Ventures I-B, LLC, a Delaware Limited Liability Company (“Brightline Ventures”), pursuant to which we sold 311,545 shares of Common Stock, for a price of $1.50 per share and received gross proceeds of $467,318. On March 29, 2012, we entered into a private placement subscription agreement with Brightline Ventures I-B, pursuant to which we sold 437,380 shares of Common Stock, for a price of $1.50 per share and received gross proceeds of $656,070. On May 8, 2012, we entered into a private placement subscription agreement with Brightline Ventures I-B, pursuant to which we sold 744,711 shares of Common Stock, for a price of $1.50 per share and received gross proceeds of $1,117,067. On August 1, 2012, we entered into a private placement subscription agreement with Brightline Ventures I-B, pursuant to which we sold 417,612 shares of Common Stock, at a price of $1.50 per share and received gross proceeds of $626,417. On September 10, 2012, we entered into a private placement subscription agreement with Brightline Ventures I-B, pursuant to which we sold 74,200 shares of Common Stock, at a price of $1.50 per share and received gross proceeds of $111,300. Results of Operations Three Months Ended September 30, 2012 Compared with Three Months Ended September 30, 2011 Revenues Revenue for the three months ended September 30, 2012 was $411,941, as compared to revenue of $220,025 for the three months ended September 30, 2011.Our revenue for the three months ended September 30, 2012 and 2011 was entirely attributable to product sales.The increase in sales is due to increased demand for our products.Based on current order levels from our customers, we anticipate revenues will continue to increase during the fourth quarter of fiscal 2012 because of increased demand for our products and the addition of production capacity to meet such demand.Our ability to generate increased revenue in future reporting periods will be partially dependent on continued increased demand for our products from existing and new customers and the completion of changes in our production processto further improve our capacity and reduce costs, all of which cannot be assured. 8 Table of Contents Cost of Revenues Cost of revenues for products sold for the three months ended September 30, 2012 and 2011 was $859,795 and $621,026, respectively, an increase of $238,769 or 38%.The increase in costs of goods sold is attributable to an increase in the cost of finished goods relating to the increase in goods produced and sold.If we can further increase our production volume, we believe that this will enable us to allocate our fixed costs over a greater number of finished goods and helpreduce the costs of goods sold in the future to improve margins.As we commence and ramp-up production pursuant to the CPA with ANP, we expect that this will result in greater efficiencies in our production process and also result in improved margins. Gross Loss Gross loss for the three months ended September 30, 2012 was $447,854, or approximately 109% of revenues, as compared to gross loss of $401,001, or approximately 182% of revenues for the three months ended September 30, 2011.Gross loss reflects a number of factors that can vary from period to period, including those described above. Operating Expenses Operating expenses for the three months ended September 30, 2012consistedof selling, general and administrative expenses partially offset by a gain on fixed asset disposal.For the three months ended September 30, 2011 operating expenses consisted entirely of selling, general and administrative expenses.Operating expenses for the three months ended September 30, 2012 were $1,410,319, an increase of $101,146 or 8% from $1,309,173 for the three months ended September 30, 2011. The significant components of selling, general and administrative expenses are as follows: Three Months Ended September 30, Stock based compensation expenses $ $ Salary expenses Professional fees Non-manufacturing depreciation expenses Employment recruiting expenses Investor relation expense $ $ The increase in stock-based compensation was attributable to an increase in market price for the stock on the dates used to value the unvested portion of the stock-based compensation. In addition, a decrease in the number of employees reduced salary expense in the third quarter of 2012.Investor relations expense increased for the quarter ended September 30, 2012, as compared to the same period in 2011, due to the issuance of stock-based compensation to our investor relations consultants in 2012. 9 Table of Contents Operating Loss Operating loss for the three months ended September 30, 2012 increased to $1,858,173 compared to $1,710,174 for the three months ended September 30, 2011 due to the reasons described above. Other Income (Expense) Other expense for the three months ending on September 30, 2012 was $12,329,983, as compared to other income of $1,655,512 for the three months ending on September 30, 2011.The decrease in other income of $13,985,495 was primarily due to a decrease of $14,290,141 in the change of the fair value of our derivatives. Net Profit (Loss) As a result of the above, we reported a net loss of $14,188,156 for the three months ended September 30, 2012,as compared to a net loss of $54,662 for the three months ended September 30, 2011. Basic and Diluted(Loss) per Share The basic and diluted net loss per share for the three months ended September 30, 2012 was ($0.87) per share, as compared to net loss per share of ($0.08) for the three months ended September 30, 2011 due to the effect of the results described above as well as the offset of additional shares outstanding in 2012 due to the conversion of notes payable into shares of common stock and issuance of common stock in financing transactions. Nine Months Ended September 30, 2012 Compared with Nine Months Ended September 30, 2011 Revenues Revenue for the nine months ended September 30, 2012 was $1,054,214, a 56% increase from $674,951 for the nine months ended September 30, 2011.Our revenue for the nine months ended September 30, 2012 and 2011 was entirely attributable to product sales.The increase in sales is due to increased demand for our products. Cost of Revenues Cost of revenues for products sold for the nine months ended September 30, 2012 and 2011 was $2,124,840 and $1,875,722, respectively, an increase of $249,118 or approximately 13%.The increase in costs of goods sold is attributable to an increase in sales partially offset by decreases in direct labor and manufacturing overhead.If our production volumes continue to increase, we expect to be able to lower our cost of finished goods on a per unit basis because this would allow us to allocate our fixed costs over a greater number of finished goods and result in improved margins. 10 Table of Contents Gross Loss Gross loss for the nine months ended September 30, 2012 was $1,070,626, or approximately 102% of revenues, as compared to gross loss of $1,200,771, or approximately 178% of revenues for the nine months ended September 30, 2011.Gross loss reflects a number of factors that can vary from period to period, including those described above. Operating Expenses Operating expenses for the nine months ended September 30, 2012 were $3,353,786, a decrease of $1,411,272 or 30% from $4,765,058 for the nine months ended September 30, 2011.Operating expenses for the nine months ended June 30, 2012 consisted of selling, general and administrative expenses offset by a gain on a fixed asset disposal.For the nine months ended September 30, 2011 operating expenses consisted entirely of selling, general and administrative expenses. The significant components of selling, general and administrative expenses are as follows: Nine Months Ended September 30, Stock based compensation expenses $ $ Salary expenses Professional fees Non-manufacturing depreciation expenses Employment recruiting expenses Investor relation expense $ $ The decrease in stock-based compensation was attributable to the fewer employees being granted stock-based compensation and a decrease in market price for the stock on the dates issued. In addition, a decrease in the number of employees reduced salary expense in the period.Investor relations expense decreased for the nine months ended September 30, 2012, as compared to the same period in 2011, due to a reduction of stock-based compensation to our investor relations consultants in 2012. Operating Loss Operating loss for the nine months ended September 30, 2012 decreased to $4,424,412 compared to $5,965,829 for the nine months ended September 30, 2011 due to the reasons described above. Other Expense Other expense for the nine months ended on September 30, 2012 was $15,276,770 as compared to other income for the nine months ended September 30, 2011 of $222,894.The net change of $15,499,664 was primarily due to the period-to-period change in the fair value of our derivatives by $18,143,288 partially offset by a decrease in the interest expense on notes payable of $2,297,026 and the recognition of a loss on derivative settlement in 2011 of $411,192. 11 Table of Contents Net Loss As a result of the above, for the nine months ended September 30, 2012 and 2011, we reported a net loss of $19,701,182 and $5,742,935, respectively. Basic and Diluted (Loss) per Share The basic and diluted net loss per share for the nine months ended September 30, 2012 was ($1.40) per share, as compared to net loss per share of ($0.71) for the nine months ended September 30, 2011 due to the effect of the results described above as well as the offset of additional shares outstanding in 2012 due to the conversion of notes payable into shares of common stock and issuance of common stock in financing transactions. Liquidity and Capital Resources As of September 30, 2012, we had a cash balance of $477,148, an increase from a balance of $313,073 at December 31, 2011.At September 30, 2012, we had a working capital deficit of $23,530,925, an increase in the working capital deficit from $12,009,724 as of December 31, 2011.The difference in working capital deficit was primarily because of an increase in the derivative liability of $13,560,490 in the first nine months of 2012 partially offset by an increase in current assets and reduction in the current portion of the convertible notes payable. Over the last several years, the Company’s operations have been funded primarily through the sale of both equity and debt securities.During the first nine months of 2012, the Company received a total of $2,978,172 in proceeds from the sale of common stock and $200,000 in proceeds from the sale of convertible notes. To successfully grow our business, our management believes it must improve our cash position through greater and sustainable sales of our product lines, and increase the productivity and efficiency of the production process.However, such an increase would depend on sustained or increased levels of purchases by existing and new customers and actual realization of our customers’ current demand levels, all of which cannot be assured. In the first quarter of fiscal 2012, Brightline decided to convert $1,300,000 in principal balance on notes it held, plus $208,000 of interest accrued thereon into 1,508,000 shares of the Company’s Common Stock. As a result, the Company was able to reduce indebtedness for outstanding convertible notes due in 2012 from $1,420,000 to $120,000.On April 19, 2012, the remaining $120,000 in outstanding convertible notes due in 2012, plus $30,979 in accrued interest, was converted into 150,979 shares of the Company’s Common Stock.As of September 30, 2012, we have $200,000 worth of convertible notes that remain outstanding, and which come due in 2014. On August 15, 2012, Brightline converted $907,120 (including accrued dividends) of Series I Redeemable Preferred Stock into 907,120 shares of the Company’s Common Stock.In conjunction with this conversion,Morris Garfinkle, a Director of the Company, also converted $34,800 (including accrued dividends) of Series I Redeemable Preferred Stock into 34,800 shares of the Company’s Common Stock. 12 Table of Contents In addition, on September 7, 2012, Brightline converted $727,280 (including accrued dividends) of Series I Redeemable Preferred Stock into 727,280 shares of the Company’s Common Stock. As of September 30, 2012, the Company had $6,623,288 worth of Series I and II Redeemable Preferred Stock outstanding, of which $3,236,591 matures during 2012 and the remaining $3,386,697 matures during 2013. On October 17, 2011, the Company entered into a Custom Processing Agreement (the “Agreement”) with ANP in order to provide the Company with a partner for future manufacturing initiatives.Under the terms of the Agreement, the Company agreed to make available to ANP a $500,000 line of credit (which includes $10,000 that the Company loaned ANP to assist it with the purchase of its Waukon, Iowa facility) at an interest rate of 5.5%.The line of credit is only permitted to be used by ANP for operating costs, which excludes capital expenditures of equipment in excess of $5,000.The loan is to be paid back to the Company in the form of discounts on production pricing commencing either two years after the first draw by ANP on the line of credit (other than the $10,000 the Company loaned ANP to assist it with the purchase of its Waukon, Iowa facility) or the first month after the Company has ordered 80,000 lbs. of product for three consecutive months, whichever shall occur first.All of ANP’s obligations under the line of credit, as well as the Agreement, are specifically guaranteed by its parent company, Aveka Inc.As of September 30, 2012, we loaned all $500,000 to ANP under the line of credit.This extension of credit to ANPhada material adverse impact on the Company's cash resources.For this reason, we are seeking to raise additional capital in 2012. The Company cannot provide any assurances of the availability of future financing or the terms on which it might be available. In the absence of such financing, we likely would not have available funds to redeem securities which come due.Therefore, we may be forced to scale back or cease operations, liquidate assets, seek additional capital on less favorable terms and/or pursue other remedial measures. The Company’s warrants issued in 2008 through 2011 have reset provisions to the exercise price and conversion price if the Company issues equity or other derivatives at a price less than the exercise price set forth in such warrants. This ratchet provision results in a derivative liability in our financial statements.Our derivative liabilities increased to $24,591,922 at September 30, 2012 from $11,031,432 at December 31, 2011. The change in derivative fair value during the nine months ended September 30, 2012 resulted in other expense of $15,216,422.Fair values for exchange traded securities and derivatives are based on quoted market prices. Where market prices are not readily available, fair values are determined using market based pricing models incorporating readily observable market data and requiring judgment and estimates. The following discussion focuses on information in more detail on the main elements of the $164,075 net increase in cash during the nine months ended September 30, 2012 included in the accompanying Statements of Cash Flow. The table below sets forth a summary of the significant sources and uses of cash for the nine month period ended September 30: 13 Table of Contents Cash used for operating activities $ ) $ ) Cash provided by (used for) investing activities ) Cash provided by financing activities Increase (Decrease) in cash $ $ ) Cash used in operating activities was $3,297,443 for the nine month period ended September 30, 2012, compared to $3,180,409 for the nine month period ended September 30, 2011.Net losses of $19,701,182 and $5,742,935 for the nine months ended September 30, 2012 and 2011, respectively, were the primary reasons for our negative operating cash flow in both years.The Company’s negative operating cash flows for the nine months ended September 30, 2012 and 2011 was partially offset by the effect of non-cash charges to income, such as depreciation, changes in the fair value of the derivative liability, amortization on debt discountand stock-based compensation. Cash provided by investing activities was $110,000 for the nine month period ended September 30, 2012, compared to cash used for investing activities of $852,392 for the nine month period ended September 30, 2011.Investing activities in 2012 included the sale of fixed assets as compared to investing activities for the comparable period in 2011, which consisted entirely of purchases of equipment for our manufacturing plant. Cash provided by financing activities was $3,351,518 for the nine month period ended September 30, 2012, compared to $3,170,052 for the nine month period ended September 30, 2011.Over the last several years, the Company’s operations have been funded primarily through the sale of both equity and debt securities.Proceeds from the combined sale of convertible debt, preferred stock and common stock totaled $3,351,518 and $3,330,052 for the first nine months of 2012 and 2011, respectively.During the nine month period ended September 30, 2011,the Company made a $160,000 principal payment on outstanding debt. Commitments/Contingencies: Debt Instruments and Redeemable Preferred Stock.Our disclosures regarding our obligations under debt instruments and Redeemable Preferred Stock are located in various parts of our regulatory filings.Information in the following table provides a summary of our outstanding obligations and Redeemable Preferred Stock as of September 30, 2012: 14 Table of Contents Payments Due by Fiscal Year Obligation 9/30/12 2012 Convertible Notes $ $
